Citation Nr: 9913617	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-17 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to August 27, 1996, 
for the award of 
non-service-connected disability pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1996 RO decision which granted the veteran's 
claim for non-service-connected disability pension benefits, 
and assigned an effective date of August 27, 1996; the 
veteran appeals for an earlier effective date for the award 
of pension.


FINDINGS OF FACT

1.  In September 1993, the veteran filed his initial claim 
for non-service-connected pension.  In May 1995, the RO 
denied the claim and informed the veteran, and he did not 
appeal.

2  On August 27, 1996, the RO received a new pension claim 
from the veteran, and the RO subsequently awarded pension 
effective from August 27, 1996.  Even if the veteran became 
permanently and totally disabled within the year prior to his 
August 27, 1996 claim, his disabilities were not so 
incapacitating as to prevent him from filing a pension claim 
for at least 30 days following the date of permanent and 
total disablement.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 27, 
1996, for the award of non-service-connected pension 
benefits, are not met. 38 U.S.C.A. §§ 5110, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.400 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from August 1950 to 
August 1953.

On September 23, 1993, the RO received the veteran's initial 
claim for pension benefits.  Thereafter, the RO developed 
evidence concerning the veteran's occupational and 
educational background, his income and net worth, and his 
disabilities.  VA examination in January 1995 led to 
diagnoses of chronic low back pain with degenerative disc 
disease, hemorrhoids by history, depression by history, 
exogenous obesity, and hypercholesterolism and hyperlipemia.

In a May 1995 decision, the RO denied the veteran's pension 
claim, finding that he was not permanently and totally 
disabled.  The veteran was notified of this decision and of 
his appellate rights in May 1995.  He did not appeal the 
decision.

In a written statement, dated on August 9, 1996, received by 
the RO on August 27, 1996, the veteran requested that his 
claim for pension benefits be reopened.  With the claim, he 
submitted evidence on his current income and net worth.  He 
also submitted an August 15, 1996 letter signed by Larry T. 
Burch, MD, staff psychiatrist, and Diane Gravely, MSW, 
therapist, clinicians at Trend Community Mental Health 
Services.  The letter relates that the veteran had been seen 
since June 12, 1996 and carried diagnoses of chronic 
dysthymic disorder and obsessive compulsive disorder.  The 
clinicians stated, in part, that it was their belief that the 
veteran would not be able to tolerate any type of retraining 
and would probably be unemployable in the future.

The veteran subsequently submitted a December 1996 letter 
from Dr. Burch and Ms. Gravely.  In this letter it was 
reported that the veteran had been experiencing a severe 
increase in depression which was directly related to seeking 
a job.  They reported that the veteran had a difficult time 
with even the simplest social interaction and that he was 
fearful of leaving his home.  They related that the veteran 
had not worked in 5 years.  They also related that the 
veteran was unemployable and that his prognosis was guarded 
to poor without medication and only slightly improved with 
medication which he was too fearful to take.

A December 1996 RO decision found the veteran permanently and 
totally disabled for pension purposes, effective from August 
27, 1996, the date of receipt of the claim.

The veteran thereafter appealed for an earlier effective date 
for the award of pension.  In his notice of disagreement and 
substantive appeal, he related that from September 23, 1993, 
he had sent in all forms and information that the VA 
requested.  He reported that in September 1993, he could not 
afford to pay for a private psychiatric examination, and that 
when he was examined by the VA his depression was not 
evaluated.  He stated that once he found out that Medicare 
would pay for psychiatric treatment, he sought treatment.  He 
alleged that he had been suffering from depression for many 
years before September 23, 1993 and that he felt that he was 
entitled to benefits from the time he first filed his claim 
on September 23, 1993.

II.  Analysis

The file shows that all relevant evidence has been obtained 
with regard to the veteran's well-grounded claim for an 
effective date, prior to August 27, 1996, for the award of 
non-service-connected pension benefits, and there is no 
further VA duty to assist him with the claim.  38 U.S.C.A. § 
5107(a).

The veteran contends that he is entitled to an effective date 
prior to August 27, 1996, for the award of pension.  
Specifically, he contends that he is entitled to an effective 
date of September 23, 1993, when he first filed an 
application for pension.

The veteran first applied for non-service-connected pension 
benefits on September 23, 1993, and such benefits were denied 
by the RO in a May 1995 RO decision.  In May 1995, the 
veteran was informed of this adverse determination, and he 
did not initiate an appeal within a year thereafter.  Thus, 
the adverse May 1995 RO decision is final.  38 U.S.C.A. § 
7105.  The effective date for a later award of pension must 
be determined in relation to a new claim, and such claim was 
not received by the RO until August 27, 1996.

Unless specifically provided otherwise, the effective date of 
an award for pension benefits shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  It is otherwise provided that, if the 
veteran was prevented, by reasons of a disability which was 
so incapacitating, from applying for pension benefits for a 
period of at least 30 days beginning on the date on which he 
became permanently and totally disabled, the effective date 
will be the date of application for the benefits or the date 
on which he became permanently and totally disabled, provided 
that the veteran applies for a retroactive award within one 
year from such date, whichever is to the advantage of the 
veteran.  While rating board judgment must be applied to the 
facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(1).

The file reveals that after the final RO decision in May 
1995, no informal or formal claim for pension was received by 
the RO until August 27, 1996.  Thus, August 27, 1996, is to 
be the effective date for pension, unless, within the year 
preceding that date, the veteran became permanently and 
totally disabled and, for at least 30 days following such 
status, his disabilities were so incapacitating as to prevent 
the filing of a pension claim.  The veteran has not presented 
medical evidence showing that he became permanently and 
totally disabled on any particular date within the year 
preceding the August 27, 1996 claim, and even assuming that 
he became permanently and totally disabled in the year prior 
to the claim, he has submitted no medical evidence that for 
at least 30 days thereafter he was so incapacitated by 
disability that he was unable to file a claim.  There is no 
evidence that he was hospitalized during the year prior to 
his August 27, 1996 claim.  There is evidence that the 
veteran began to receive psychiatric outpatient treatment on 
June 12, 1996, but assuming that is the date on which he 
became permanently and totally disabled, there is no 
suggestion that disability prevented him from filing a claim 
for at least 30 days thereafter.

Thus, the date of VA receipt of his latest pension claim, 
August 27, 1996, is the correct effective date for the 
veteran's pension award.

The Board finds that the preponderance of the evidence is 
against the claim for an effective date prior to August 27, 
1996, for the award of non-service-connected pension 
benefits; consequently, the benefit-of-the-doubt doctrine 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to August 27, 1996, for the award of 
non-service-connected pension benefits, is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

